Citation Nr: 0529163	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  02-04 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed fungal 
skin disease, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a claimed pulmonary 
disorder.  

3.  Entitlement to service connection for a claimed prostate 
disorder/prostatitis, to include as due to Agent Orange 
exposure.  

4.  Entitlement to service connection for claimed testicular 
cysts.  

5.  Entitlement to service connection for a claimed urinary 
disorder.  






REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and June 2002 decisions by 
the RO  

In August 2003, the Board remanded the veteran's claim for 
further development.  



FINDINGS OF FACT

1.  The veteran currently is shown to have a fungal skin 
disease involving the thigh and feet that as likely as not 
began in service.  

2.  The pulmonary condition manifested by extensive old left 
pleural and pericardiopleural scarring is shown to have 
unequivocally existed prior to his period service; no 
increase in severity was demonstrated during service as no 
active disease was not found.  

3.  The veteran is first shown to have manifested other lung 
pathology including asthma and bronchiectasis many years 
after service.  

4.  The currently demonstrated lung disease including asthma 
and bronchiectasis are not shown to be due to any event or 
incident of the veteran's period of active service.  

5.  The veteran is not shown to have manifested a prostate 
condition until several years after service.  

6.  The veteran currently is not shown to have a prostate 
condition is not shown to be due to any herbicide exposure or 
other event or incident of the veteran's period of active 
service.  

7.  The veteran is not shown to have manifested testicular 
cysts or a urinary disorder in service or for many years 
thereafter.  

8.  The currently demonstrated testicular cysts and urinary 
disorder are not shown to be due to any event or incident of 
service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
fungal skin disability involving the thigh and feet is due to 
disease that was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 5107, 7104; 38 C.F.R. § 3.303 (2005).  

2.  The veteran's disability manifested by extensive old left 
pleural and pericardiopleural scarring, which clearly and 
unmistakably existed prior to service, was not aggravated 
thereby.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2005).  

3.  The veteran's pulmonary disability manifested by asthma 
and bronchiectasis is not due to disease or injury that was 
incurred in or aggravated by military service, nor may any be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1153, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005).  

4.  The veteran is not shown to have a prostate disability 
that is due to disease or injury that was incurred in or 
aggravated by military service, nor may it be presumed to be 
due to Agent Orange that was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

5.  The veteran's disability manifested by testicular cysts 
is not due to disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2005).  

6.  The veteran's urinary disability is not due disease or 
injury that was incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. § 
3.159(b) (2005).  

In letters dated in March 2001, April 2002, and April 2004, 
the RO provided notice to the veteran of what evidence the 
veteran was responsible for obtaining and what evidence VA 
would undertake to obtain.  

In the April and July 2002 statements of the case and the 
February and March 2005 supplemental statements of the case, 
the RO provided the regulations for compensable ratings for 
all claims, and thereby informed the veteran of the evidence 
needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided recent VA examinations.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.  


Factual Background

The July 1965 enlistment examination is negative for any 
disorders of the lungs, skin, genitourinary system, or skin.  
The chest X-ray study was negative.  On the July 1965 report 
of medical history, the veteran indicated that he had had 
pneumonia when he was very young.  

An initially April 1967 service medical record indicates that 
the veteran had left anterior pleuritis type chest pain for 
approximately two weeks, with no other symptoms.  

An examination revealed a friction rub on the left and 
dullness to percussion on the left base.  A chest X-ray study 
was reported to show pleural effusion and infiltrate on the 
left side.  The diagnosis was that of pleural effusion.  

The April 1967 service hospital record indicates a diagnosis 
of pleurisy secondary to old pleural scarring on the left and 
no active pulmonary disease.  It was noted that the veteran 
had "squeaky" pleuritic left chest pain.  He had no cough, 
fever, sweats, or hemoptysis.  He had a history of similar 
recurrent episodes of pain since age 13, and pneumonia at age 
5 or 6.  

On examination, there was noted to be a coarse grating rub 
over the left anterolateral lung field.  A chest X-ray study 
showed extensive old left pleural and pericardiopleural 
scarring.  There was noted to be no fluid or active disease 
present.  

The September 1967 separation examination and report of 
medical history is negative for any disorders of the lungs, 
skin, genitourinary system, or skin.  A chest X-ray study was 
negative.  

The private medical records from August 1974 to December 2001 
indicate that the veteran had a diagnosis of acute and 
chronic prostatitis, and in April 1981, a stable, 
asymptomatic small epididymal cyst was first noted.  

A January 1980 private medical report indicates that the 
veteran had prostatitis symptoms.  

The private medical records dated from March 1994 to June 
1994 indicate that the veteran had a rash.  The veteran was 
prescribed medication, and the rash cleared.  

The private medical records dated from June 1996 to August 
1996 indicate that the veteran complained of having a rash on 
his face and neck.  The diagnosis was that of spongiotic 
dermatitis with focus of intense mixed inflammation.  

The private medical records dated from March 1997 to June 
1997 indicate that the veteran had congestion and a cough.  
The impression was that of possible allergy or underlying 
pulmonary fibrosis.  

The private medical records from July 1997 to July 1998 
indicate that the veteran complained of having shortness of 
breath and a chronic productive cough.  The veteran reported 
a history of bilateral pneumonia and bronchitis as a child, 
and a subsequent history of pleurisy.  He denied a history of 
tuberculosis (TB) or TB exposure.  

The veteran reported having had a history of wheezing and 
"snapping pains" when he took a deep breath.  The 
impression was that of history of bilateral pneumonia as a 
child, current complaints of chronic chest congestion and 
sputum production.  

The examiner stated that the veteran had a significant degree 
of bronchiectasis from his prior inflammatory lung disease, 
which explained the increased secretions when the veteran 
reclined at certain angles.  The veteran was provided 
medication.  

The subsequent treatment records indicate that the veteran's 
symptoms had improved.  The various diagnoses were those of 
bronchiectasis, some obstructive lung disease, reactive 
airways disease and asthma.  

The private medical records dated from May 1998 to July 1998 
indicate that the veteran had a rash on his left hand.  The 
diagnosis was that of tinea corporis.  The veteran was 
prescribed medication.  

An October 2000 private medical record indicates that the 
veteran complained of having had pain in his chest.  A chest 
X-ray study showed calcific fibrothorax of the left chest; 
could be related to an empyema, particularly old tuberculosis 
or to trauma; and no acute cardiopulmonary disease.  

The private medical records dated from February 2001 to 
August 2002 indicate that the veteran had some continued 
respiratory symptoms.  The physician stated that the veteran 
had a history of bronchiectasis that was essentially related 
to severe pneumonia as a child.  

The veteran was also diagnosed with asthma and allergic 
rhinitis.  The veteran's symptoms improved with continued 
medication.  

In a May 2002 statement, the veteran indicated that his 
prostate problems started right after serving in Vietnam.  He 
indicated that he had two cysts on his testicles, pain, 
discomfort and urination problems.  He indicated that the 
fungi he had on his feet in Vietnam now would appear on 
different parts of his body.  

The July 2004 VA dermatology examination indicates that the 
veteran's claims file had been reviewed.  The veteran 
reported having fungal infections while in Vietnam.  He 
reported having severe itching, rash, redness and flaking on 
his feet.  He stated that he never sought treatment in 
service.  

After service, the veteran reported having had a fungal 
infection on his right hand, left cheek, groin, buttocks and 
both feet.  

On examination, there were no lesions on the veteran's scalp, 
face, neck, back, hands and arms.  On his abdomen he had 
several 3- to 5-millimeter brown papules.  On his thigh near 
his groin he had hyperpigmentation, mild erythema, and 
flaking.  His feet had mildly erythematous flaking at the 
lateral edges, bilaterally.  The toenails were without 
obvious sign of fungal infection.  The examiner stated that 
the veteran had no records of military treatment of fungal 
infection.  

The VA examiner stated that it was as likely as not that the 
veteran acquired fungus/tinea pedis while in service in 
Vietnam.  The examiner stated that the veteran's fungal 
infection was not disfiguring or noticeable, was mild and on 
his feet only, zero percent of exposed skin was affected, and 
less than 7 percent of total skin was affected.  The examiner 
stated that his skin condition was not due to Agent Orange 
exposure.  

The July 2004 VA pulmonary examination indicates that the 
veteran's claims file was reviewed.  The veteran reported 
having a significant episode of pneumonia when he was in the 
second grade, which was primarily on the left side.  

On examination, the lungs had good air movement bilaterally, 
and without adventitious sounds or wheezes noted.  His 
pulmonary function test showed that the veteran's FEV1 was 
within normal limits, the FVC was within normal limits, and 
the FEV1/FVC ratio was within normal limits.  Spirometry was 
within normal limits.  

The examiner stated that it was more likely than not that the 
history of significant pneumonia as a young child predisposed 
the veteran to later development of asthma.  

The examiner added that it was not likely that the asthma 
increased in severity during his time in service and had 
continued a normal course of disease process.  The examiner 
stated that his asthma was not related to military service or 
Agent Orange exposure.  

The July 2004 VA genitourinary examination indicates that the 
veteran's claims file was reviewed.  The examiner noted that 
the veteran had a history of prostatitis, which was 
documented as far back as 1974.  

The veteran stated that at that time he was prompted by his 
wife to seek evaluation for some symptoms of perineal 
discomfort.  The veteran also stated that in retrospect, his 
symptoms really had been present for several years, dating 
back to 1967 when he was discharged from the military.  

The veteran complained of having some pain with or after 
urination in the perineum that was primarily aching in nature 
and at times radiated into the buttocks.  He was treated 
several times over the years for chronic prostatitis.  He 
also reported some "cystic feeling structures" within the 
scrotum, present since the late 1970's.  

On examination, there was no palpable adenopathy or inguinal 
hernias.  His scrotum was without visible abnormality.  There 
was approximately an 8- to 10-millimeter cyst in the right 
epididymis, which was not significantly tender to palpation.  

The left testicle was noted for a small cyst of the tunica 
albuginea, which was approximately 6-millimeters in size, and 
nontender to palpation.  The prostate was 25- to 30-grams, 
rubbery to palpation, nontender, and consistent with a 
history of prostatitis.  

The examiner stated that the veteran's history was consistent 
with that of chronic prostatitis, with symptoms relating back 
to around the time of his military service, but have not been 
significant enough to require treatment for approximately 20 
to 25 years.  

The examiner also noted that the veteran did have some 
palpable cysts within the scrotum, which were not 
particularly symptomatic.  The examiner stated that both 
chronic prostatitis and testicular and epididymal cysts were 
relatively common problems and that it was not likely that 
these problems were related to his military service, 
secondary to Agent Orange exposure or permanently disabling.  

An October 2004 private medical report indicates that the 
veteran was being treated for asthma.  The veteran also had a 
history of an abnormal chest X-ray study with pleural 
scarring.  It was noted that the veteran's physical 
examination was unrevealing and his lungs were clear.  The 
physician stated that the veteran's asthma was well 
controlled.  

The physician stated that the veteran did not have asthma 
symptoms when he was younger, and his asthma appeared in 
adulthood.  It was also indicated that the veteran had some 
chronic changes on his chest X-ray study that the physician  
initially related to the veteran's history of pneumonia as a 
child.  

The physician stated that he could not tell exactly when 
these changes occurred, but could tell that the changes were 
relatively chronic. The physician also pointed out that the 
veteran had a history of "pleurisy" when he was in Vietnam, 
and those changes certainly might have been related to 
whatever pulmonary illness he had then.  

Lastly, the physician noted that it was possible that any 
environmental exposures the veteran had in Vietnam might have 
precipitated his current respiratory situation.  The 
physician concluded that the veteran's bronchiectasis was 
stable, and his pulmonary function tests were completely 
normal.  


Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and bronchiectasis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(2005).  

A disease associated with exposure to certain herbicide 
agents such as Agent Orange, listed in 38 C.F.R. § 3.309(e), 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.  

Effective on January 1, 2002, a veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides.  See 66 Fed. Reg. 23168 
(May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of       § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
Multiple myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, Porphyria cutanea tarda, Prostate 
cancer, Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309 (e).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  


Analysis 

Service connection for a fungal skin disease, to include as 
due to 
Agent Orange exposure.

Though not shown in the service medical records, the veteran 
has stated that he had fungal infections on his feet while 
serving in the Republic of Vietnam.    

After service, the medical evidence shows that the veteran 
had skin manifestations involving his right hand, left check, 
groin, buttocks and both feet.  

In deed, at the July 2004 VA dermatology examination, the 
veteran had mild erythematous flaking on his thigh and on 
both feet.  The examiner stated that it was as likely as not 
that the veteran acquired fungus or tinea pedis while in 
service in Vietnam.  

The examiner described the veteran's current fungal infection 
as not disfiguring or noticeable, mild and on his feet only, 
with 0 percent of exposed skin affected, and less than 7 
percent of total skin affected.  The examiner stated that his 
skin condition was not due to Agent Orange exposure.  

Based on a careful review of the record, the Board finds that 
service connection for a fungal skin disease currently shown 
to involve the thigh and feet should be granted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), and finds that there is 
a state of approximate balance of the positive evidence with 
the negative evidence; thus. a favorable decision is 
warranted.  


Service connection for a pulmonary disorder.

On the July 1965 enlistment examination report of medical 
history, the veteran reported that he had pneumonia when he 
was very young.  However, in April 1967, a service medical 
record showed old pleural scarring that unequivocally existed 
prior to service.  Significantly, it was noted following 
further evaluation in the hospital that there was no active 
pulmonary disease present.  

After service, the first medical evidence on record of a 
pulmonary disorder was in March 1997, when the veteran was 
diagnosed with possible allergy or underlying pulmonary 
fibrosis.  

In February 2001, a private physician stated that the veteran 
had a history of bronchiectasis that was essentially related 
to severe pneumonia as a child.  

The July 2004 VA pulmonary examination report indicates that 
the pulmonary function test results were all within normal 
limits and spirometry was within normal limits.  

The examiner stated that it was more likely than not that the 
history of significant pneumonia as a young child predisposed 
the veteran to later development of asthma.  

The examiner stated that it was not likely that any asthma 
increased in severity during his time in service and that the 
asthma continued a normal course of disease process.  

An October 2004 private medical report indicates that the 
veteran's lungs were clear, his pulmonary function tests were 
completely normal, and his asthma was well controlled.  

The physician stated that the chronic changes on the 
veteran's chest X-ray study could have been related to 
whatever pulmonary illness the veteran had in Vietnam, or any 
environmental exposures therein.  

Based on a careful review of the evidentiary record, the 
Board finds that service connection for a pulmonary disorder 
is not warranted.  

Significantly, the Board finds in this regard that there is 
no competent evidence that the veteran had any active lung or 
pulmonary disease in service.  

While the veteran was initially seen with complaints of left 
anterior pleuritic chest pain, he had no other symptoms.  An 
evaluation at a service hospital shortly thereafter found no 
pleural effusion, fever or dyspnea.  A chest X-ray study 
found only old scarring.  

On review of the record, the first post-service medical 
evidence of active pulmonary disease including asthma and 
bronchiectasis was shown in March 1997.  

As to the lung scarring shown in service, the Board finds, 
given the nature of the lung changes demonstrated in service 
and the recorded absence of findings of active disease in 
service, that the medical evidence is unequivocal in showing 
that that extensive old left pleural and pericardiopleural 
scarring existed prior to service and did not undergo an 
increased in serverity during service.  

The Board also finds that, as there was no evidence of 
asthma, bronchiectasis or any other pulmonary pathology until 
approximately 30 years after service; the medical record does 
not serve to establish that any such disease process had its 
clinical onset in service or is otherwise is due to disease 
or injury in service.  

Likewise, there is no evidence of a diagnosis of 
bronchiectasis within one year of service that would trigger 
the presumption that any pulmonary disorder was incurred in 
service.  

Finally, although the Board does not question the sincerity 
of the veteran's conviction that his pulmonary disorder is 
related to or had its onset during service, the Board notes 
that, as a lay person, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and in light of the 
assessment offered by the July 2004 VA examiner and the other 
medical evidence, there is no basis upon which to grant the 
veteran's claim.  

In light of these circumstances, the Board must conclude that 
service connection for a pulmonary disorder is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
pulmonary disorder.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


Service connection for a prostate disorder/prostatitis, to 
include as due to Agent Orange exposure; testicular cysts; 
and a urinary disorder.  

The veteran has reported that his prostate problems began 
right after serving in Vietnam.  The service medical records 
do not show that the veteran had prostate problems or 
prostatitis while in service.  After service, the first 
medical evidence of prostatitis was in August 1974, seven 
years after separation from service.  

The veteran has reported that his testicular cysts were 
present since the late 1970's.  The service medical records 
do not show that the veteran complained of, or had treatment 
for, testicular cysts while in service.  

After service, the first medical evidence of a testicular or 
epididymal cyst was in April 1981, 14 years after separation 
from service.  

In a May 2002 statement, the veteran indicated that he had 
urination problems.  The service medical records do not show 
that the veteran complained of, or had treatment for, 
urination problems.  

Additionally, there is no medical evidence of record that 
shows treatment for a urinary disorder associated with a 
condition other than his prostate condition.  And as noted 
previously, the first medical evidence of prostatitis, to 
include any urinary symptoms, was in August 1974, 7 years 
after separation from service.  

In the July 2004 VA genitourinary examination report, the 
examiner stated that both chronic prostatitis and testicular 
and epididymal cysts were relatively common problems, and it 
was not likely that these problems were related to the 
veteran's military service or secondary to Agent Orange 
exposure, nor were the conditions permanently disabling.  

As prostatitis or other prostate problems, testicular or 
epididymal cysts, and a urinary disorder were not shown to be 
present during service, or related in any way to service, 
there is no basis, factual or legal, to associate a prostate 
condition, testicular or epididymal cysts, and a urinary 
disorder to service.  

Additionally, the Board notes that the veteran has not been 
diagnosed with a disease that is given presumptive status 
under 38 C.F.R. § 3.307(a).  Consequently, service connection 
may not be granted under the Agent Orange provisions of the 
law.  

Finally, although the Board does not question the sincerity 
of the veteran's conviction that his prostate condition, 
testicular or epididymal cysts, and urinary disorder are 
related to or had its onset during service, the Board notes 
that, as a lay person, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and in light of the 
assessment offered by the July 2004 VA examiner, there is no 
basis upon which to grant the veteran's claim; therefore, the 
appeal must be denied.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims of service connection for a 
prostate condition, testicular or epididymal cysts, and a 
urinary disorder.  Thus the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for a fungal skin disease involving the 
thigh and feet is granted.  

Service connection for a pulmonary disorder is denied.  

Service connection for a prostate disorder/prostatitis, to 
include as due to Agent Orange exposure, is denied.  

Service connection for testicular cysts is denied.  

Service connection for a urinary disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


